Title: To Benjamin Franklin from Jonathan Williams, Jr., 11 December 1779
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond Sir.
Nantes Dec. 11. 1779
I am informed by the Admiralty here that I cannot have the Condemnation of the prize Goods taken by the Mifflin untill they receive from you the Papers & the Judgment by the Conseil des Prises at Paris. I therefore request you to return the said Papers with the Judgment that I may be able to transmit the Accot Sales to my Employers.
M Merciers Accot & papers lay ready for the first private Opportunity, being too bulky & of too little Consequence for the expence of Postage.
The last Vessell from America was the Committee to the address of Mr Dacosta. I gave you by last thursdays post the little news I could collect, if you have anything more please to let Billy give me an accot of it. I saw some time since in an american Paper an address to the people of Ireland with your Name to it. If there is no indiscretion in the Question I should like to know if it is genuine.
I hope & persuade myself you continue your kind Friendship to Messrs Alexander in their Affairs & with my mariamnes most affectionate Respect I am ever Dear & honourd Sir Your dutifull & affectionate Kinsman
J Williams J
 Notation: Jona Williams Dec 2. 79